DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 21-25 and 36-38, drawn to method of manufacture.
Group II, claim(s) 26-35 and 39-40, drawn to a device.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A. The embodiment
the plate 100 has a first layer made from a first material (e.g. 20 made from M1) and a second layer made from a second material (e.g. 30 made from M2) (see Fig. 1B) and 
the second layer is the bottommost layer (Fig. 1B), and 
the structure is flat (see e.g. claim 31).

B. The embodiment wherein 
the plate 100 has a first layer made from a first material (e.g. 20 made from M1) and a second layer made from a second material (e.g. 30 made from M2) (see Fig. 1B) and 
the second layer is the bottommost layer (Fig. 1B), and 
the structure is convex or concave (see e.g. claim 32).

C. The embodiment wherein 
the plate 100 has a first layer made from a first material (e.g. 20 made from M1), a second layer made from a second material (e.g. 30 made from M2), and a third layer made from the first material, (see Fig. 1B) and 
the third layer is the bottommost layer (Fig. 2B), and 
the structure is flat (see e.g. claim 31).

D. The embodiment
the plate 100 has a first layer made from a first material (e.g. 20 made from M1), a second layer made from a second material (e.g. 30 made from M2), and a third layer made from the first material, (see Fig. 1B) and 
the third layer is the bottommost layer (Fig. 2B), and 
the structure is convex or concave (see e.g. claim 32).

E. The embodiment wherein 
the structure has a first layer made from a first material (e.g. 20 made from M1), a second layer made from a second material (e.g. 30 made from M2), a third layer made from the first material, (e.g. 25 made from M1), and a fourth layer comprising the second material (not shown, see e.g. claims 30 and 34),
the fourth layer is bonded to the third layer, and
the structure is flat (see e.g. claim 31).

F. The embodiment wherein 
the structure has a first layer made from a first material (e.g. 20 made from M1), a second layer made from a second material (e.g. 30 made from M2), a third layer made from the first material, (e.g. 25 made from M1), and a fourth layer comprising the second material (not shown, see e.g. claims 30 and 34),
the fourth layer is bonded to the third layer, and
the structure is convex or concave (see e.g. claim 32).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the no claim appears generic to all groups and species.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention. The inventions of these groups require the technical feature of:
A substrate plate for a large-area semiconductor element, comprising:
at least one first layer made from a first material, having a first coefficient of expansion; 
at least one second layer made from a second material of low expandability, having a second coefficient of expansion, which is smaller than the first coefficient of expansion; and 


However, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP 2015213097 (“Shimizu”). Shimizu teaches a substrate plate for a large-area semiconductor element, comprising:
at least one first layer 102 made from a first material (Cu, Ag, Al, or Au), having a first coefficient of expansion; 
at least one second layer (103 and/or 106) made from a second material (103 contains Mo or W; 106 contains Ni, NiP, or NiB) of low expandability, having a second coefficient of expansion, which is smaller than the first coefficient of expansion (the materials used for 103 are the same as the applicant uses, and the materials of 104 are the same as the applicant uses; see Applicant’s spec, wherein the physical properties are listed, and the coefficient of thermal expansion in column 6 for W is 4.5, for Mo is 5, and for materials like Cu is 16.2); and 
at least one first bonding layer 106 formed between the first layer and the second layer, wherein the first bonding layer comprises diffusion metal comprising one of a group comprising silver (Ag), a silver alloy, gold (Au), a gold alloy, copper (Cu), and a copper alloy (it comprises “silver brazing”).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.